Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art does not disclose second  filter configured to use speed acquired by speed acquisition drive to input a to calculate second correction amount in accordance with second transfer function form rotations speed to the second correction amount and output second correction amount and control command calculator circuit to subtract the second correction amount by the second filter from first correction amount output by first filter , wherein time constant of first transfer function in first filter and time constant of second transfer function in second filter are set to maximize a damping coefficient used in a denominator polynomial of transfer function from operation amount to rotational speed with respect to rest of claim .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068.  The examiner can normally be reached on m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana  can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846